                               1
                               2
                               3
                               4
                               5
                               6
                               7
                               8

                               9
                              10                         UNITED STATES DISTRICT COURT
                              11
                                                                   FOR THE
                                                        EASTERN DISTRICT OF CALIFORNIA
THE CARDOZA LAW CORPORATION




                              12
    SAN FRANCISCO, CA 94104




                                    ARIYON CHILES;                            Case Number: 2:19-cv-00945-MCE-
     548 MARKET ST. #80594




                              13                                              CKD
                                                  Plaintiff,
                              14                                              HON. JUDGE MORRISON C.
                                                          v.                  ENGLAND, JR.
                              15
                                    ORACLE FINANCIAL GROUP,                   ORDER
                              16
                                    LLC;
                              17
                              18                  Defendant
                              19
                              20
                              21         Good cause showing, the Parties’ Stipulation to Amend the Initial Pretrial
                              22   Scheduling Order (ECF Nos. 7, 9) is hereby GRANTED. The Court amends the
                              23   original dates as follows:
                              24         1. The discovery cut-off, currently set for 365 days post-filing of this
                              25             action, shall be changed to 270 days from filing, and shall be set for
                              26             February 18, 2020;
                              27   ///
                              28

                                   ORDER
                               1        2. The First Expert Disclosure date, currently set for 60 days post-
                               2           discovery cut-off, shall be amended to 30 days post-discovery cut-off,
                               3           and shall be set for March 19, 2020;
                               4        3. The Second Expert Disclosure date, currently set for 30 days post-First
                               5           Expert Disclosure date, shall remain the same, and shall be set for April
                               6           17, 2020;
                               7        4. The dispositive motion filing date, currently set for 180 days post-
                               8           discovery cut-off, shall be amended to 120 days post-discovery cut-off,
                               9           and shall be set for June 17, 2020;
                              10        5. The deadline to file a Joint Notice of Trial Readiness, currently set for
                              11           30 days post-order on the last filed dispositive motion(s), shall remain
                              12           the same; and
THE CARDOZA LAW CORPORATION




                              13        6. If the Parties do not intend to file dispositive motions, the deadline to
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                              14           file a Joint Notice of Trial Readiness, currently set for 30 days post-
                              15           Second Expert Disclosure date, shall remain the same, and shall be set
                              16           for May 18, 2020.
                              17        IT IS SO ORDERED.
                              18   Dated: August 6, 2019
                              19
                              20
                              21
                              22
                              23

                              24
                              25
                              26
                              27

                              28



                                   ORDER
